DETAILED ACTION
Response to Amendment
This Action is in response to the amendment dated 7/1/2022.  The amendment and corresponding arguments filed on 7/1/2022 have been entered.  Claims 1, 6, 8, 13, 15 and 20 have been amended.  No claims have been cancelled or added.  Claims 1-20 are currently pending in this application, with claims 1, 8 and 15 being independent.  This Action is made FINAL.

Response to Arguments
Applicant’s argument filed 7/1/2022, with respect to the 35 USC 112 rejection of claims 6, 13 and 20, has been fully considered and is persuasive.  This rejection is withdrawn.

Applicant’s arguments with respect to the pending claims have been considered, but are moot, because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.	

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1, 5-8, 12-15, 19 and 20 are rejected under 35 U.S.C. 102(a1) as being anticipated by Liu, et al (US PG Publication 2020/0012639), hereafter Liu.
Regarding claim 1, Liu teaches 
a computer-implemented method for location-driven social network boosting, the 
method comprising:
generating a network graph corresponding to a user of a social network, wherein the social network includes a personal social network of the user
([0031] FIG. 2 illustrates an example social graph 200, representing the social-networking system 160, including user nodes (users A-G));
identifying a destined location of the user that differs from a current location of the user
([0060] The social-networking system 160 identifies the query in the text post “Heading to Martha's Vineyard next weekend! What should I do while I'm there?”
[0070] The social-networking system 160 detects the user is located within 1 mile (i.e., the predetermined distance) of the restaurant
(Social network system identifies destination location “Martha’s Vineyard”, located a predetermined distance from the current location of user Stephanie));
identifying one or more gaps in the personal social network of the user for the destined location based on an absence of at least one keyword used by the personal social network of the user for the destined location
([0060] The social-networking system 160 analyzes the text of the comment “Go to Slice of Life! Get the apple pie!” Based on the reference to a particular location “Slice of Life” and the reference to a particular product “apple pie”, the social-networking system identifies the comment as including a recommendation response to the query in the text post “Heading to Martha's Vineyard next weekend! What should I do while I'm there?” (from user of social network Stephanie – see 302 and 304 of Fig. 3A), which includes determining whether a comment includes a recommendation
(See above explanation)); and
augmenting the personal social network of the user to fill the one or more gaps for the destined location
([0070] and Fig. 6B The social-networking system 160 send a push notification (e.g., a text message saying “Slice of Life restaurant recommended by your friend Emily Lancaster is nearby”) to the user's mobile device when the social-networking system 160 detects the user is located within 1 mile (i.e., the predetermined distance) of the restaurant
(Social network system sends a list that displays social network of posting user Stephanie as now including the restaurant location “Slice of Life”, along with responding user Emily)).

Regarding claim 5, Liu teaches the method of claim 1,
further comprising:
receiving a query from the user relating to the destined location
([0060] The social-networking system 160 identifies the query in the text post “Heading to Martha's Vineyard next weekend! What should I do while I'm there?”
(Social network system receives the query from user Stephanie that identifies destination location “Martha’s Vineyard”)).

Regarding claim 6, Liu teaches the method of claim 1,
wherein identifying the destined location of the user is based on a query
([0060] The social-networking system 160 identifies the query in the text post “Heading to Martha's Vineyard next weekend! What should I do while I'm there?”
(Social network system identifies destination location “Martha’s Vineyard”, based on the query from user Stephanie)), and 
wherein identifying one or more gaps in the social network of the user is based on the query
([0060] Based on the reference to “Slice of Life” and the reference to a particular product “apple pie”, the social-networking system identifies the comment as including a recommendation response to the query in the text post “Heading to Martha's Vineyard next weekend! What should I do while I'm there?” 
(Social network system identifies the restaurant location “Slice of Life” that is to be included within the social network of posting user Stephanie, in response to the query from user Stephanie “Heading to Martha’s Vineyard next weekend! What should I do while I’m there?”)).
	
Regarding claim 7, Liu teaches the method of claim 1, 
wherein identifying the destined location of the user further comprises at least one of 
receiving locational data from a device associated with the user or detecting an intent to travel to the destined location via natural language processing
([0046] These structured queries based on strings generated by a grammar model, such that they are rendered in a natural-language syntax with references to the relevant social-graph elements
[0060] The social-networking system 160 identifies the query in the text post “Heading to Martha's Vineyard next weekend! What should I do while I'm there?”).

Regarding claim 8, Liu teaches a computer program product for location-driven social network boosting, the computer program product comprising:
one or more non-transitory computer-readable storage media and program instructions stored on the one or more non-transitory computer-readable storage media capable of performing a method
([0093] System processor 1002 retrieves (or fetches) the instructions from an internal register, an internal cache, memory 1004, or storage 1006
[0099] A computer-readable non-transitory storage medium), 
the method comprising:
generating a network graph corresponding to a user of a social network, wherein the social network includes a personal social network of the user
([0031] FIG. 2 illustrates an example social graph 200, representing the social-networking system 160, including user nodes (users A-G));
identifying a destined location of the user that differs from a current location of the user
(Fig. 3A – 302 and 304 illustrate posting user Stephanie posting a query regarding her destination for next weekend, Martha’s Vineyard
[0060] The social-networking system 160 identifies the query in the text post “Heading to Martha's Vineyard next weekend! What should I do while I'm there?”
[0070] The social-networking system 160 detects the user is located within 1 mile (i.e., the predetermined distance) of the restaurant
(Social network system identifies destination location “Martha’s Vineyard”, located a predetermined distance from the current location of user Stephanie));
identifying one or more gaps in the personal social network of the user for the destined location based on an absence of at least one keyword used by the personal social network of the user for the destined location
([0060] The social-networking system 160 analyzes the text of the comment “Go to Slice of Life! Get the apple pie!” Based on the reference to a particular location “Slice of Life” and the reference to a particular product “apple pie”, the social-networking system identifies the comment as including a recommendation response to the query in the text post “Heading to Martha's Vineyard next weekend! What should I do while I'm there?” (from user of social network Stephanie – see 302 and 304 of Fig. 3A), which includes determining whether a comment includes a recommendation
(See above explanation)); and
augmenting the personal social network of the user to fill the one or more gaps for the destined location
([0070] and Fig. 6B The social-networking system 160 send a push notification (e.g., a text message saying “Slice of Life restaurant recommended by your friend Emily Lancaster is nearby”) to the user's mobile device when the social-networking system 160 detects the user is located within 1 mile (i.e., the predetermined distance) of the restaurant
(Social network system sends a list that displays social network of posting user Stephanie as now including the restaurant location “Slice of Life”, along with responding user Emily)).

Regarding claim 12, Liu teaches the computer program product of claim 8,
further comprising:
receiving a query from the user relating to the destined location
([0060] The social-networking system 160 identifies the query in the text post “Heading to Martha's Vineyard next weekend! What should I do while I'm there?”
(Social network system receives the query from user Stephanie that identifies destination location “Martha’s Vineyard”)).

Regarding claim 13, Liu teaches the computer program product of claim 8,
wherein identifying the destined location of the user is based on a query
([0060] The social-networking system 160 identifies the query in the text post “Heading to Martha's Vineyard next weekend! What should I do while I'm there?”
(Social network system identifies destination location “Martha’s Vineyard”, based on the query from user Stephanie)), and 
wherein identifying one or more gaps in the social network of the user is based on the query
([0060] Based on the reference to “Slice of Life” and the reference to a particular product “apple pie”, the social-networking system identifies the comment as including a recommendation response to the query in the text post “Heading to Martha's Vineyard next weekend! What should I do while I'm there?” 
(Social network system identifies the restaurant location “Slice of Life” that is to be included within the social network of posting user Stephanie, in response to the query from user Stephanie “Heading to Martha’s Vineyard next weekend! What should I do while I’m there?”)).

Regarding claim 14, Liu teaches the computer program product of claim 8, 
wherein identifying the destined location of the user further comprises at least one of receiving locational data from a device associated with the user or detecting an intent to travel to the destined location via natural language processing
([0046] These structured queries based on strings generated by a grammar model, such that they are rendered in a natural-language syntax with references to the relevant social-graph elements
[0060] The social-networking system 160 identifies the query in the text post “Heading to Martha's Vineyard next weekend! What should I do while I'm there?”).

Regarding claim 15, Liu teaches a computer system for location-driven social network boosting,
the system comprising:
one or more computer processors, one or more computer-readable storage media, and program instructions stored on the one or more of the computer-readable storage media for execution by at least one of the one or more processors capable of performing a method
([0093] System processor 1002 retrieves (or fetches) the instructions from an internal register, an internal cache, memory 1004, or storage 1006
[0099] A computer-readable non-transitory storage medium), 
the method comprising:
generating a network graph corresponding to a user of a social network, wherein the social network includes a personal social network of the user
([0031] FIG. 2 illustrates an example social graph 200, representing the social-networking system 160, including user nodes (users A-G));
identifying a destined location of the user that differs from a current location of the user
([0060] The social-networking system 160 identifies the query in the text post “Heading to Martha's Vineyard next weekend! What should I do while I'm there?”
[0070] The social-networking system 160 detects the user is located within 1 mile (i.e., the predetermined distance) of the restaurant
(Social network system identifies destination location “Martha’s Vineyard”, located a predetermined distance from the current location of user Stephanie));
identifying one or more gaps in the personal social network of the user for the destined location based on an absence of at least one keyword used by the personal social network of the user for the destined location
([0060] The social-networking system 160 analyzes the text of the comment “Go to Slice of Life! Get the apple pie!” Based on the reference to a particular location “Slice of Life” and the reference to a particular product “apple pie”, the social-networking system identifies the comment as including a recommendation response to the query in the text post “Heading to Martha's Vineyard next weekend! What should I do while I'm there?” (from user of social network Stephanie – see 302 and 304 of Fig. 3A), which includes determining whether a comment includes a recommendation
(See above explanation)); and
augmenting the personal social network of the user to fill the one or more gaps for the destined location
([0070] and Fig. 6B The social-networking system 160 send a push notification (e.g., a text message saying “Slice of Life restaurant recommended by your friend Emily Lancaster is nearby”) to the user's mobile device when the social-networking system 160 detects the user is located within 1 mile (i.e., the predetermined distance) of the restaurant
(Social network system sends a list that displays social network of posting user Stephanie as now including the restaurant location “Slice of Life”, along with responding user Emily)).

Regarding claim 19, Liu teaches the computer system of claim 15,
further comprising:
receiving a query from the user relating to the destined location
([0060] The social-networking system 160 identifies the query in the text post “Heading to Martha's Vineyard next weekend! What should I do while I'm there?”
(Social network system receives the query from user Stephanie that identifies destination location “Martha’s Vineyard”)).

Regarding claim 20, Liu teaches the computer system of claim 15,
wherein identifying the destined location of the user is based on a query
([0060] The social-networking system 160 identifies the query in the text post “Heading to Martha's Vineyard next weekend! What should I do while I'm there?”
(Social network system identifies destination location “Martha’s Vineyard”, based on the query from user Stephanie)), and 
wherein identifying one or more gaps in the social network of the user is based on the query
([0060] Based on the reference to “Slice of Life” and the reference to a particular product “apple pie”, the social-networking system identifies the comment as including a recommendation response to the query in the text post “Heading to Martha's Vineyard next weekend! What should I do while I'm there?” 
(Social network system identifies the restaurant location “Slice of Life” that is to be included within the social network of posting user Stephanie, in response to the query from user Stephanie “Heading to Martha’s Vineyard next weekend! What should I do while I’m there?”)).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 2, 9 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Liu, in view of Kumar, et al (US Patent No. 10,366,436), hereafter Kumar
Regarding claim 2, Liu teaches the method of claim 1. 
Liu does not teach
where identifying one or more gaps in the social network at the destined location further comprises:
identifying one or more concepts and users detailed by a first subgraph of the network graph at the current location;
identifying one or more concepts and users detailed by a second subgraph of the network graph at the destined location; and
comparing the first subgraph to the second subgraph.
In the same field of endeavor, Kumar teaches the limitations not taught by Liu, including
where identifying one or more gaps in the social network at the destined location further comprises:
identifying one or more concepts and users detailed by a first subgraph of the network graph at the current location
(Fig. 2A illustrates current location of user 214 displayed on map (1st map information), along with rating of Jan’s Seafood);
identifying one or more concepts and users detailed by a second subgraph of the network graph at the destined location
(Fig. 2A illustrates destination location of Billy’s Diner displayed on map (2nd map information), along with rating); and
comparing the first subgraph to the second subgraph
(Col. 10, lines 20-25 The map 208 displays a current location 214 of the user and a visual representation (e.g., icon) for each of the restaurants in the list 210, located at a location of an establishment of the respective restaurant. Further, each visual representation indicates a ranking value of the respective restaurant in the list 210
(Fig. 2A illustrates rating of Jan’s Seafood at current location of user displayed on map (1st map information) is lower, based on the ranking, when compared to rating of Billy’s Diner at destination location displayed on map (2nd map information))).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Liu, which includes a social network that includes users receiving location-based information used for improving information received by users and their social network when at a destination location, to include Kumar’s teaching of users receiving and displaying graphical information regarding a destination location, for the benefit of facilitating discovery of users who share common characteristics within a social networking system (see [00029]).

Regarding claim 9, Liu teaches the computer program product of claim 8.
Liu does not teach
where identifying one or more gaps in the social network at the destined location further comprises:
identifying one or more concepts and users detailed by a first subgraph of the network graph at the current location;
identifying one or more concepts and users detailed by a second subgraph of the network graph at the destined location; and
comparing the first subgraph to the second subgraph.
In the same field of endeavor, Kumar teaches the limitations not taught by Liu, including
where identifying one or more gaps in the social network at the destined location further comprises:
identifying one or more concepts and users detailed by a first subgraph of the network graph at the current location
(Fig. 2A illustrates current location of user 214 displayed on map (1st map information), along with rating of Jan’s Seafood));
identifying one or more concepts and users detailed by a second subgraph of the network graph at the destined location
(Fig. 2A illustrates destination location of Billy’s Diner displayed on map (2nd map information), along with rating); and
comparing the first subgraph to the second subgraph
(Col. 10, lines 20-25 The map 208 displays a current location 214 of the user and a visual representation (e.g., icon) for each of the restaurants in the list 210, located at a location of an establishment of the respective restaurant. Further, each visual representation indicates a ranking value of the respective restaurant in the list 210
(Fig. 2A illustrates rating of Jan’s Seafood at current location of user displayed on map (1st map information) is lower, based on the ranking, when compared to rating of Billy’s Diner at destination location displayed on map (2nd map information))).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Liu, which includes a social network that includes users receiving location-based information used for improving information received by users and their social network when at a destination location, to include Kumar’s teaching of users receiving and displaying graphical information regarding a destination location, for the benefit of facilitating discovery of users who share common characteristics within a social networking system (see [00029]).

Regarding claim 16, Liu teaches the computer system of claim 15.
Li does not teach 
where identifying one or more gaps in the social network at the destined location further comprises:
identifying one or more concepts and users detailed by a first subgraph of the network graph at the current location;
identifying one or more concepts and users detailed by a second subgraph of the network graph at the destined location; and
comparing the first subgraph to the second subgraph.

In the same field of endeavor, Kumar teaches the limitations not taught by Liu, including
where identifying one or more gaps in the social network at the destined location further comprises:
identifying one or more concepts and users detailed by a first subgraph of the network graph at the current location
(Fig. 2A illustrates current location of user 214 displayed on map (1st map information), along with rating of Jan’s Seafood);
identifying one or more concepts and users detailed by a second subgraph of the network graph at the destined location
(Fig. 2A illustrates destination location of Billy’s Diner displayed on map (2nd map information), along with rating); and
comparing the first subgraph to the second subgraph
(Col. 10, lines 20-25 The map 208 displays a current location 214 of the user and a visual representation (e.g., icon) for each of the restaurants in the list 210, located at a location of an establishment of the respective restaurant. Further, each visual representation indicates a ranking value of the respective restaurant in the list 210
(Fig. 2A illustrates rating of Jan’s Seafood at current location of user displayed on map (1st map information) is lower, based on the ranking, when compared to rating of Billy’s Diner at destination location displayed on map (2nd map information))).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Liu, which includes a social network that includes users receiving location-based information used for improving information received by users and their social network when at a destination location, to include Kumar’s teaching of users receiving and displaying graphical information regarding a destination location, for the benefit of facilitating discovery of users who share common characteristics within a social networking system (see [00029]).


Claims 3, 4, 10, 11, 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Liu, in view of Sharp (US PG Publication 2019/0342402).
Regarding claim 3, Liu teaches the method of claim 1.
Liu does not teach
wherein augmenting the social network to fill the one or more gaps at the destined location further comprises:
identifying one or more potential users at the destined location having both an indirect connection with the user through one or more mutual users and knowledge corresponding to the one or more gaps.

In the same field of endeavor, Sharp teaches the limitations not taught by Liu, including	
wherein augmenting the social network to fill the one or more gaps at the destined location further comprises:
identifying one or more potential users at the destined location having both an indirect connection with the user through one or more mutual users and knowledge corresponding to the one or more gaps
([0029] Social networking system
[0062] Identifying module 108 determines additional user 218 geographically located in Palo Alto, Calif
[0064] A “level of compatibility” (part of attribute – see [0063]) determined based on previous dating experiences and previous relationships of additional user 218
[0097] Identifying module 108 identifies one or more mutual friends of user 214 and additional user 218
(Additional (potential) user 218, at location Palo Alto, has a mutual friend of user 214, and has knowledge of their attributes, including previous dating experiences and previous relationships (used to expand social network))).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Liu, which includes a social network that includes users receiving location-based information that should correspond to users when at a destination location, to include Sharp’s teaching of a location-based social network that includes users meeting through a mutual friend of another user when a user wishes to meet the another user at a destination location, for the benefit of facilitating discovery of users who share common characteristics within a social networking system (see [00029]).
	
Regarding claim 4, Liu, in view of Sharp, teaches the method of claim 3.
Sharp further teaches
further comprising:
prompting the one or more mutual users to introduce the user to the one or more potential users
([0095] In response to user 214 selecting introduction request control 814, the systems enable user 214 to request an introduction to additional user 218 from a mutual friend of user 214 and additional user 218).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Liu, in view of Sharp, which includes a social network that includes users receiving location-based information used for improving information received by users and their social network when at a destination location, to include Sharp’s teaching of a location-based social network that includes users meeting through a mutual friend of another user when a user wishes to meet the another user at a destination location, for the benefit of facilitating discovery of users who share common characteristics within a social networking system (see [00029]).

Regarding claim 10, Liu teaches the computer program product of claim 8.
Liu does not teach
wherein augmenting the social network to fill the one or more gaps at the destined location further comprises:
identifying one or more potential users at the destined location having both an indirect connection with the user through one or more mutual users and knowledge corresponding to the one or more gaps.

In the same field of endeavor, Sharp teaches the limitations not taught by Liu, including	
wherein augmenting the social network to fill the one or more gaps at the destined location further comprises:
identifying one or more potential users at the destined location having both an indirect connection with the user through one or more mutual users and knowledge corresponding to the one or more gaps
([0029] Social networking system
[0062] Identifying module 108 determines additional user 218 geographically located in Palo Alto, Calif
[0064] A “level of compatibility” (part of attribute – see [0063]) determined based on previous dating experiences and previous relationships of additional user 218
[0097] Identifying module 108 identifies one or more mutual friends of user 214 and additional user 218
(Additional (potential) user 218, at location Palo Alto, has a mutual friend of user 214, and has knowledge of their attributes, including previous dating experiences and previous relationships (used to expand social network))).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Liu, which includes a social network that includes users receiving location-based information used for improving information received by users and their social network when at a destination location, to include Sharp’s teaching of a location-based social network that includes users meeting through a mutual friend of another user when a user wishes to meet the another user at a destination location, for the benefit of facilitating discovery of users who share common characteristics within a social networking system (see [00029]).

Regarding claim 11, Liu, in view of Sharp, teaches the computer program product of claim 10.
Sharp further teaches
further comprising:
prompting the one or more mutual users to introduce the user to the one or more potential users
([0095] In response to user 214 selecting introduction request control 814, the systems enable user 214 to request an introduction to additional user 218 from a mutual friend of user 214 and additional user 218).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Liu, in view of Sharp, which includes a social network that includes users receiving location-based information used for improving information received by users and their social network when at a destination location, to include Sharp’s teaching of a location-based social network that includes users meeting through a mutual friend of another user when a user wishes to meet the another user at a destination location, for the benefit of facilitating discovery of users who share common characteristics within a social networking system (see [00029]).

Regarding claim 17, Liu teaches the computer system of claim 15.
Liu does not teach
wherein augmenting the social network to fill the one or more gaps at the destined location further comprises:
identifying one or more potential users at the destined location having both an indirect connection with the user through one or more mutual users and knowledge corresponding to the one or more gaps.

In the same field of endeavor, Sharp teaches the limitations not taught by Liu, including	
wherein augmenting the social network to fill the one or more gaps at the destined location further comprises:
identifying one or more potential users at the destined location having both an indirect connection with the user through one or more mutual users and knowledge corresponding to the one or more gaps
([0029] Social networking system
[0062] Identifying module 108 determines additional user 218 geographically located in Palo Alto, Calif
[0064] A “level of compatibility” (part of attribute – see [0063]) determined based on previous dating experiences and previous relationships of additional user 218
[0097] Identifying module 108 identifies one or more mutual friends of user 214 and additional user 218
(Additional (potential) user 218, at location Palo Alto, has a mutual friend of user 214, and has knowledge of their attributes, including previous dating experiences and previous relationships (used to expand social network))).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Liu, which includes a social network that includes users receiving location-based information used for improving information received by users and their social network when at a destination location, to include Sharp’s teaching of a location-based social network that includes users meeting through a mutual friend of another user when a user wishes to meet the another user at a destination location, for the benefit of facilitating discovery of users who share common characteristics within a social networking system (see [00029]).

Regarding claim 18, Liu, in view of Sharp, teaches the computer system of claim 17.
Sharp further teaches
further comprising:
prompting the one or more mutual users to introduce the user to the one or more potential users
([0095] In response to user 214 selecting introduction request control 814, the systems enable user 214 to request an introduction to additional user 218 from a mutual friend of user 214 and additional user 218).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Liu, in view of Sharp, which includes a social network that includes users receiving location-based information used for improving information received by users and their social network when at a destination location, to include Sharp’s teaching of a location-based social network that includes users meeting through a mutual friend of another user when a user wishes to meet the another user at a destination location, for the benefit of facilitating discovery of users who share common characteristics within a social networking system (see [00029]).

Conclusion
Citation of Pertinent Prior Art not Applied
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Gurievsky, et al (US PG Publication 2019/0260705), hereafter Gurievsky, teaches discovering connections between persons and generating introductions. 

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Frank Donado whose telephone number is (571) 270-5361.  The examiner can normally be reached Mondays through Fridays between 7:30 am and 2 pm and between 3:30 pm and 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s Supervisor Patent Examiner (SPE) Charles Appiah can be reached at 571-272-7904.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.

 Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/FRANK E DONADO/Examiner, Art Unit 2641


/CHARLES N APPIAH/           Supervisory Patent Examiner, Art Unit 2641